Citation Nr: 9917880	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  93-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to May 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1991 rating decision from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
a nervous condition.  Pursuant to the veteran's requests, the 
veteran's claims file was transferred to the Waco, Texas, 
VARO in September 1992, the Reno, Nevada, VARO in November 
1992, and the Oakland, California, VARO in January 1996 for 
further adjudication.  

In December 1995, the Board issued a decision granting 
service connection for residuals of a stingray injury to the 
left foot.  The Board also remanded the instant claim for 
further development to include obtaining complete service 
personnel and service medical records, medical treatment 
records, and a VA examination.  


FINDINGS OF FACT

1. The veteran's service medical records contain no treatment 
for or diagnosis of schizophrenia or any psychosis.

2. There is no competent medical evidence of record of a 
diagnosis of any psychosis, manifest to a compensable 
degree, within the initial post-service year presumptive 
period.  

3. There is no competent medical evidence of a nexus between 
the veteran's current paranoid schizophrenia and any 
incident of service.



CONCLUSION OF LAW

The claim of entitlement to service connection for a nervous 
condition, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

The veteran's service entrance examination, dated in 
September 1968, indicated no psychiatric abnormalities and 
the veteran reported no history of nervous trouble of any 
sort.  A certificate of psychiatric evaluation, dated in 
April 1972 indicated diagnoses of improper use of drugs - 
experimenter (marijuana) - and passive-aggressive 
personality.  The veteran sought treatment as a way of 
dealing with frustrations and dissatisfactions at work.  The 
veteran's separation medical examination, dated in April 1972 
indicated the veteran was referred to the office 
for evaluation for possible separation due to improper use of 
drugs and passive aggressive personality.  The veteran again 
reported no nervous trouble of any sort at that time. 

The veteran was treated at Rogue Valley Medical Center in 
December 1983 with diagnoses of paranoid schizophrenia with 
suicide attempt, schizoid personality, and self-inflicted 
wounds to the left upper quadrant and left neck.  During 
hospitalization the veteran was treated with medication with 
good results and a sense of improved reality testing and 
diminished productive symptoms of psychosis such as delusions 
and hallucinations, which were present on admission.  

The veteran filed an initial claim for VA benefits for 
service connection for a nervous condition in January 1990.  

VA hospitalization records from May and June 1990 indicated a 
diagnosis of paranoid delusional disorder.  The veteran was 
admitted for delusional ideation and somatic complaints.  The 
veteran provided a history of depression in 1983, but was 
guarded about any further psychiatric history.  Further VA 
psychiatric treatment records from October 1992 to November 
1994 reported diagnoses of paranoid schizophrenia and 
undifferentiated schizophrenia.  

In a statement received in January 1993, the veteran stated 
that he had been persecuted by many people in the military 
due to his knowledge of "what happened in Thailand, Utapao 
A.F.B. and Wright Patterson A.F.B."  He indicated that he 
had attempted suicide and suffered amnesia due to these 
events.  

At a hearing before an RO hearing officer in January 1993, 
the veteran testified that he was not treated for his nervous 
condition during his military service.  Transcript, p. 6.  He 
stated that he was not in combat during his term of service 
and served in Thailand.  Transcript, p. 7.  The veteran 
indicated that while he was being treated for his left leg 
injury, the man he was to be guarding was killed, and he 
blamed himself for this for some time.  Transcript, p. 8.  He 
first sought treatment in the 1980s at a private facility.  
Transcript, p. 6.  The veteran indicated that he believed he 
was an inpatient at that time for five days.  He reported 
that this was the only psychiatric treatment he sought prior 
to admission at the Reno VA Medical Center (MC) in 1990 and 
1992.  Transcript, p. 7.  He further reported treatment at a 
South Dakota VAMC for paranoid schizophrenia in 1990.  
Transcript, pp. 8-9.  

A fee basis psychiatric examination for VA purposes was 
conducted by L.R., M.D., in April 1993.  Dr. L.R. noted 
review of the veteran's claims file and reported the 
veteran's service history.  The veteran denied auditory and 
visual hallucinations, ideas of reference, and thought 
control, and indicated that he was persecuted during service.  
The examiner noted that the veteran' related in a bizarre 
manner with silly, inappropriate affect from time to time.  A 
diagnostic impression of chronic undifferentiated 
schizophrenia was reported with a global assessment of 
functioning (GAF) rating of 40 to 50 with some impairment in 
reality testing and major impairment in social and 
occupational functioning.  Dr. L.R. concluded that the 
veteran's service medical records were incomplete and he was 
unable to determine whether the veteran's condition occurred 
prior to or during his military service.  

In December 1995, the Board remanded the instant claim for 
further development to include obtaining complete service 
personnel and service medical records, medical treatment 
records, and a VA examination.  By letter dated in December 
1995, the RO requested that the veteran furnish a complete 
list of all medical personnel and facilities from which he 
had received psychiatric treatment since his separation from 
active military duty.  The veteran identified three private 
treatment facilities.  In April 1996, Kaiser Hospital 
indicated that they could not identify the veteran without 
his "Kaiser number."  In May 1996, Providence Medford 
Medical Center indicated that they had no records under the 
veteran's name.  Rogue Valley Medical Center provided records 
from treatment in December 1983.  

A VA examination was conducted in October 1998 and the 
examiner noted review of the veteran's claims file.  The 
examiner noted that a VA examination was scheduled in June 
1996, but there was no record of the examination in the 
record.  The examiner indicated that the veteran was an 
exceedingly poor historian, in that much of what was conveyed 
appeared to be delusional and, what was not, was 
disorganized, circumstantial, and tangential with frequent 
thought derailment.  The veteran reported initial psychiatric 
treatment in the 1980s in Oregon and later treatment at the 
Reno VAMC in 1990.  The veteran denied all psychotic 
symptomatology.  However, during the interview the examiner 
noted that he displayed circumstantiality, loosened 
associations, delusional thinking, paranoia, ideas of 
reference, grandiosity, labile and inappropriate affect, and 
thought derailment.  The examiner indicated diagnoses of 
chronic paranoid schizophrenia, not otherwise specified 
personality disorder, and a GAF of 30 with behavior 
considerably influenced by delusions and serious impairment 
in communication or judgment.  

The examiner stated that she did not know what caused the 
veteran's schizophrenia, but doubted that it was any single 
event during service.  The examiner noted that the veteran 
had a psychiatric evaluation during active duty, which did 
not find psychosis, and was not diagnosed with schizophrenia 
until the 1980s, and deduced from this that the veteran was 
not psychotic while on active duty.  The examiner concluded 
that she could find no credible evidence that any incident 
during service would have resulted in the veteran' 
development of schizophrenia ten-plus years later.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
psychoses, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he/she was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f); See Cohen v. Brown 10 Vet. App. 128, 138 
(1997).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current disability.  The medical evidence of record 
establishes a clear diagnosis of paranoid schizophrenia.  The 
Board notes that the record contains no diagnosis of PTSD.  
Therefore, a claim for PTSD cannot be well grounded.  

The veteran's service medical records contain no treatment 
for or diagnosis of schizophrenia or any psychosis.  The 
veteran testified that he had not been treated for any 
nervous condition during service.  The veteran's psychiatric 
evaluation in April 1972 indicated diagnoses of improper use 
of drugs and passive-aggressive personality.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of the legislation.  38 C.F.R. § 
3.303(c) (1998).  The first diagnosis of schizophrenia of 
record was in 1983, more than eleven years after discharge 
from service.  There is no evidence of diagnosis of any 
psychosis, which was manifest to a compensable degree, within 
the initial post-service presumptive period.

The Board notes that the veteran appears to contend that an 
incident during service, in which an individual that the 
veteran was guarding was killed, led to his current 
psychiatric condition.  The Board further notes that the 
veteran's DD Form 214 and his service personnel records 
indicated that his duties were as a vehicle operator.  
In addition, there is no competent medical evidence providing 
a nexus between the veteran's current psychiatric condition 
and any incident of service, including the alleged incident 
as described by the veteran.  The VA examiner in October 1998 
indicated that she could find no credible evidence that the 
incident in service would have resulted in the veteran's 
development of schizophrenia.  The VA examiner further opined 
that the veteran was not psychotic while on active duty.  The 
psychiatric evaluation during service supports this opinion.  
Without evidence of inservice occurrence of a psychiatric 
condition and a nexus between any incident of service and the 
current diagnosis of paranoid schizophrenia, the veteran's 
claim cannot be well grounded.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or requested, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to a nervous condition, to include PTSD, is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

